In a proceeding pursuant to CPLR article 78 to review a determination dated August 23, 1985, denying the petitioner’s request to be released on parole, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Martin, J.), dated April 23, 1986, which, after a hearing, dismissed the proceeding.
Ordered that the appeal is dismissed, without costs or disbursements.
On March 10, 1987, the petitioner was released on parole supervision. Accordingly, this appeal is moot (see, Matter of Tremarco v New York State Bd. of Parole, 58 NY2d 968). Thompson, J. P., Lawrence, Weinstein and Harwood, JJ., concur.